       Case: 3:18-cv-00079-slc Document #: 178 Filed: 09/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

TERRANCE PRUDE,
                                                            OPINION and ORDER
                      Plaintiff,
       v.                                                          18-cv-79-slc

SHAWN GALLINGER, BRANDON
WARD, MARY TAYLOR, and
GARY BOUGHTON,

                      Defendants.


       Defendants have moved to exclude Executive Directive 72. (Dkt. 177). The motion is

DENIED to this extent: as plaintiff Terrance Prude may ask defendants on cross-examination

(1) whether, as a part of their employment, they have been trained not to engage in sexually

harassing behaviors towards prisoners, and/or (2) whether a written policy explicitly prohibits

prison officials from engaging in sexually harassing behaviors towards prisoners and whether

they have read that policy. The motion is GRANTED insofar as Prude may not introduce into

evidence a copy of the Executive Directive, redacted or unredacted. Prude may not say or refer

to the policy by its title and he may not refer to PREA: he is limited to talking about the policy

generically. Prude may, if necessary, show the written policy to a witness to refresh his or her

recollection, or he may refer to the policy for impeachment purposes.

       SO ORDERED.

       Entered this 16th day of September, 2021.

                                             BY THE COURT:

                                             /s/

                                             STEPHEN L. CROCKER
                                             Magistrate Judge


                                                   1
